COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Fort Stockton Holdings, L.P., Pecos            §               No. 08-15-00382-CV
  County, City of Fort Stockton, Pecos
  County Water Control and Improvement           §                  Appeal from the
  District No. 1, and Brewster County
  Groundwater Conservation District,             §                 83rd District Court

                       Appellants,               §              of Pecos County, Texas

  v.                                             §               (TC# P-7047-83-CV)

  Middle Pecos Groundwater Conservation          §
  District,
                                                 §
                        Appellee.
                                             §
                                           ORDER

       The Court has set this case for oral argument on three different dates, but the parties have

filed and the Court has granted a motion to vacate each setting. After further consideration, the

Court has determined that the case should be set for submission without oral argument. Therefore,

the above styled and numbered cause is set for submission without oral argument on June 22,

2017. NO FURTHER MOTIONS TO VACATE THE SUBMISSION SETTING WILL BE

CONSIDERED BY THIS COURT.

       IT IS SO ORDERED this 12th day of April, 2017.




                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.